Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant’s response filed 11/21/2021 in reply to the Office action of 07/15/2021 has been entered. Claims 1-2, and 8 are amended. Claims 1-2 and 5-18 are pending and examined. 
Withdrawn Rejections/Objection
The 103 rejection to the claims as being obvious over Back (US 20020042932) in view of GenBank Accession No. AY373338, Streatfield (2004), GenBank Accession No. AY342393, Doebley (1990) and Lee et al (Plant Science (2009),176:46-50) has been withdrawn in view of Applicant’s arguments and/or upon further consideration. The alignment of sequences between the prior art pGA1611 (GenBank Accession No. AY373338) of Back and SEQ ID NO: 147 and SEQ ID NO: 50 of the instant claims shows around 86% and 93% identity, respectively. SEQ ID NO: 147 is the ubiquitin 5’ UTR (comprising SEQ ID NO: 50 (promoter), SEQ ID NO: 51 (leader), and SEQ ID NO: 148 (intron)) is isolated from wild-type Zea mays Mexicana ubiquitin gene. The ubiquitin promoter of the prior art GenBank Accession No. AY373338 is isolated from maize B73 ubiquitin gene. Table 1 of the instant specification lists 5’ untranslated region (UTR) Ubiquitin 1 transcriptional regulatory expression element group (EXP) sequences isolated from three wild-type Zea mays Mexicana allelic variants (SEQ ID NO: 41, 45 and 49). The 5’ UTR of SEQ ID NO: 147 is a variant derived from SEQ ID NO: 49 sharing 99.8% of Zea mays Mexicana Ubiq 1 gene or allele, the sequence of SEQ ID NO: 147 or 50, or a sequence having at least 99% or 95% identity to SEQ ID NO: 147 or 50, respectively, and having regulatory activity. 

The statutory double patenting rejection to claim 2 as being unpatentable over claim 1 of US Pat. No. 10,752,910 has been withdrawn in view of Applicant’s amendment to the claim. 

Double Patenting
Claims 1-2 and 5-18 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US 10,752,910. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims, drawn 99% to SEQ ID NO: 147 and 95% to SEQ ID NO: 50 are broader in scope than the patent claims, drown to SEQ ID NO: 147 and SEQ ID NO: 50. This rejection is repeated for the reasons of record as set forth in the last Office action of 07/15/2021. In the response filed 11/15/2021, Applicant requests the rejection be held in abeyance until allowable claims are indicated. However, allowable claims cannot be indicated when a rejection stands. The rejection can be obviated by the filing of a proper terminal disclaimer. 
Claims 1-2, 5 and 7-18 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2,8-10, 14-16, and 19-20 of copending Application No. 16/525,278 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because SEQ ID NO: 9 or 10 

Claims 1-2, 5 and 8-18 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2,8-10, 14-16, and 19-20 of copending Application No. 16/563,581 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other SEQ ID NO: 15 of the copending claims comprise SEQ ID NO: 147 or SEQ ID NO: 50 of the instant claims.  This rejection is repeated for the reasons of record as set forth in the last Office action of 07/15/2021. In the response filed 11/15/2021, Applicant requests the rejection be held in abeyance until allowable claims are indicated. However, allowable claims cannot be indicated when a rejection stands. The rejection can be obviated by the filing of a proper terminal disclaimer. 

Remarks
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/Primary Examiner, Art Unit 1662